DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Remarks filed on 6/9/2022.  Claims 1-10 are now pending.
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hanh Pham and Beth Haslam on 6/21/2022.

4.	The application has been amended as follows:
Claim 1, line 10, change “steric” to -- stearic --.
Claim 4, line 3, change “and” to -- or --.
Claim 5, line 5, change “and” to -- or --.
Claim 7, line 2, change “steric” to -- stearic --.
Claim 10, line 2, change “and” to -- or --.
Claim 11, line 14, change “steric” to -- stearic --.
Claim 12, line 12, change “steric” to -- stearic --.
Claim 15, line 2, change “and” to -- or --.
Claim 17, line 2, change “steric” to -- stearic --.
Claim 17, line 2, change “and” to -- or --.

Allowable Subject Matter

5.	Claims 11-18 have been rejoined.  Claims 1-18 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Wang et al. (US Patent 7,157,521).
	Wang et al. disclose a gel composition that is the combination of or reaction product of ingredients comprising: a thermoplastic elastomer copolymer such as hydrogenated styrene-butadiene-styrene block copolymer (SEBS), hydrogenated styrene-butadiene block copolymer (SEB), or hydrogenated styrene-isoprene-styrene block copolymer (SEPS); about 1 to about 100 parts by weight of a functionalized polyolefin per 100 parts by weight of said thermoplastic elastomer copolymer; about 1 to about 1,000 parts by weight of an extender such as paraffinic oil per 100 parts by weight of said thermoplastic elastomer; and about 5 to about 100 parts by weight of a fatty acid such as stearic acid per 100 parts by weight of said thermoplastic elastomer, wherein the composition may include fillers in an amount of 5 to 30 pbw per 100 pbw of thermoplastic elastomer (claims 1, 5 and 6, col. 5, lines 43, 53, 59).  The composition can be molded into sheets having peel load of 0.37 N/(2.54 cm) (equals 14.6 N/m) and 0.69 N/(2.54 cm) (equals 27.2 N/m) (col. 7, line 5, col. 8, line 8, Examples 2 and 3 in Table I).  These sheets are molded without additional application of an external mold release surface coating (Example 7).
	Thus, Wang et al. do not teach or fairly suggest the claimed article molded from an oil gel composition consisting essentially of: 10-40 wt.% of a hydrogenated styrenic block copolymer (HSBC), having a general formula of A-B, A-B-A, A-B-A-B, (A-B-A)nX, (A-B)nX, or mixtures thereof, where each A block is a mono alkenyl arene polymer, each B block is a conjugated diene, n is an integer from 2 to 30, and X is a coupling agent residue; up to 15 wt. % of a filler; at least 50 wt.% of a plasticizer selected from mineral oil, a paraffinic oil, an oil-enriched in paraffin, and mixtures thereof; 0.25-5 wt.% of a tack reducing component selected from the group of steric acid, metal stearates, long chain fatty acids, fatty acid salts, fatty acid esters, amide waxes, ethylene-bis- stearamides, erucamide, polyester modified siloxanes, and mixtures thereof, based on the total weight of the oil gel composition; wherein the article is molded in a process without additional application of an external mold release surface coating or a powder coating to mold surface, and wherein the oil gel composition does not stick to the mold surface; and wherein the article has an average peel strength of less than 53 N/m (0.3 lbf/in) according to modified ASTM D 1876.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762